



109 SRES 20 IS: Designating January 2005 as 
U.S. Senate
2005-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	

		III

		109th CONGRESS

		1st Session

		S. RES. 20

		IN THE SENATE OF THE UNITED STATES

		

			January 28, 2005

			Mr. Kennedy (for

			 himself, Mr. McCain,

			 Mr. DeWine, Ms.

			 Mikulski, Mr. Bayh,

			 Mr. Domenici, Mr. Levin, Mr.

			 Conrad, Mr. Dayton,

			 Ms. Landrieu, Mr. Johnson, Mr. Nelson of

			 Nebraska, Ms. Stabenow, and

			 Mrs. Clinton) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Designating January 2005 as National

		  Mentoring Month.

	

	

		Whereas mentors serve as role models, advocates, friends,

			 and advisors to youth in need;

		Whereas mentoring is a proven, effective strategy to

			 enable caring, responsible adults to provide guidance and build confidence,

			 stability, and direction for individual children;

		Whereas research demonstrates that mentoring has a

			 positive impact on students by increasing attendance at school, improving rates

			 of high-school graduation and college attendance, and reducing involvement with

			 drugs, alcohol, and violent behavior;

		Whereas over 17,000,000 children in the United States

			 today need or want a mentor, but only 2,000,000 are in mentoring relationships,

			 leaving a mentoring gap of 15,000,000 young people;

		Whereas the establishment of a National Mentoring Month

			 will emphasize the importance of mentoring and pay tribute to the many

			 Americans already involved in mentoring;

		Whereas a month-long celebration of mentoring will

			 encourage more organizations, such as schools, businesses, faith communities,

			 and individuals to get involved in mentoring; and

		Whereas celebrations of mentoring would encourage more

			 individuals to volunteer as mentors and help close the mentoring gap: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)proclaims the

			 month of January 2005 as National Mentoring Month;

			(2)recognizes that the President issued a

			 proclamation calling upon the people of the United States and interested groups

			 to observe the month with appropriate ceremonies and activities to promote

			 awareness of mentoring and to encourage many more Americans to participate in

			 mentoring; and

			(3)recognizes with

			 great appreciation the contributions of millions of caring adults who now serve

			 as mentors and encourages more adults to give of their time and become mentors

			 as an essential part of school reform.

			

